Rose, J.,
dissenting.
One of the assignments of error assails a ruling admitting in evidence a letter containing these words:
“Replying to yours of March 22, relative to O. A. Black credit, will say that we received said credit March 16th, and applied it on Mr. Black’s note by his request.”
The letter was dated March 23, 1911. It was written by R. D. Garrison, cashier of the 'Commercial National Bank of Kearney, to the Packers National Bank of South Omaha. The writer of the letter died before it was offered at the trial. In attempting to justify the ruling of the trial court, it is argued by defendant that the evidence was properly admitted as a part of the res gestee. The statement that the credit was applied on a note at the request of Black was hearsay. The application of the credit was made March 16, 1911. The letter was dated seven days later. In the absence of a statute, the death of a person who made the statement sought to be proved does not of itself make hearsay testimony admissible. Shold v. Van *396Treeck, 88 Neb. 80; 2 Wigmore, Evidence, sec. 1576. Tbe statement was clearly too remote in point of time to be admissible as a part of the res gestæ. Union P. R. Co. v. Elliott, 54 Neb. 299. Moreover, tbe duty of tbe cashier in receiving funds for Black, in giving bim credit therefor, and in reporting wbat bad been done in those respects, was limited to tbe transaction in band. Subsequent statements about collateral matters concerning tbe funds, after tbe credit bad been given, and wbat Black thereafter said to do with them were not elements of tbe settled transaction between tbe two banks, and are not parts of tbe res gestæ.
It is argued by defendant that it was tbe duty of tbe Commercial National Bank of Kearney in tbe regular course of business to acknowledge Black’s credit, and that tbe acknowledgment is admissible as part of tbe res gestæ. Jones, Evidence (2d ed.) sec. 319, is cited on this point, but tbe text answers tbe argument as follows: “The entries to be thus admissible should be contemporaneous with tbe act to be proved; that is, within so short a time thereafter as reasonably to be considered a part of tbe transaction, in tbe due discharge of duty and by persons having knowledge of tbe facts.”
I dissent from tbe proposition that, with this letter excluded, tbe evidence would have justified a peremptory instruction in favor of defendant. Tbe commission company, after tbe sale of tbe sheep, owed tbe former owner, Cyrus A. Black, tbe net proceeds. Its duty and tbe law itself required payment to bim. Payment is not shown by undisputed evidence as a matter of law. As between tbe parties defendant acted as a fiduciary. Its principal was not a member of tbe firm of Black Brothers. It is not shown, as a matter of law, that defendant bad knowledge of tbe customs of that partnership. Tbe manner of dealing with consignments at tbe stock-yards did not necessarily extend to transmitting tbe net. proceeds of a sale to an individual shipper not shown to have bad actual knowledge of existing customs or to have received a former payment in accordance therewith.
*397The rule of law applicable to this case was stated by Judge Van Fleet as follows: “A custom to avoid an otherAvise controlling rule of law must be clearly established, and the party sought to be bound thereby must either have imparted to them actual knowledge of its existence, or it must be a usage so general and well-known in the community as to give rise to the presumption of such knowledge.” Smith v. National Bank of D. O. Mills & Co., 191 Fed. 226.
According to Judge McCormick, the principle controlling the vital question in this case is as follows: “Whether a trade custom or usage is established by the evidence in a case, and, if so, whether it was known to a party contracting, or was so general and well established that he must be presumed to have known of and contracted with reference to it, are questions for the jury.” New Roads Oilmill & Mfg. Co. v. Kline, Wilson & Co., 154 Fed. 296.
To the same effect: Bacon Fruit Co. v. Blessing, 122 Ga. 369; Swern v. Churchill, 155 Ill. App. 505; Union Stock Yards Co. v. Westcott, 47 Neb. 300; Milwaukee & Wyoming Investment Co. v. Johnston, 35 Neb. 554; Bixby v. Bruce, 69 Neb. 78. In the last case cited it was said: “One not shown to have knowledge of a trade usage confined to a particular business, which is not shown to be of such a general and notorious character that he must have been presumed to have contracted with reference to it, is not bound by such usage.”
The opinion of the majority carries custom too far, allows a commission, merchant to escape Avith too little responsibility, and invades the province of the jury. In the view most favorable to defendant, the defense of payment was an issue of fact for the determination of the jury. In the letter erroneously admitted, the hearsay statement of the cashier related to a Adtal issue. It may have been the controlling factor resulting in the verdict for defendant. The error was prejudicial to plaintiff, and he is entitled to a new trial. The judgment should he reversed.